Citation Nr: 0809512	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  04-42 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether there was a timely request for waiver of recovery of 
an overpayment of compensation benefits in the original 
calculated amount of $11,773.66.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Parker, Counsel





INTRODUCTION

The veteran served on active duty from February 1966 to 
November 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 administrative decision of 
the Committee on Waivers and Compromises (Committee) decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which found that the 
veteran's application for waiver of compensation overpayment 
had not been filed within 180 days of a July 4, 1999 notice 
of indebtedness and the right to request waiver of 
overpayment in the original calculated amount of $11,773.66.  
The Board notes the requests for waiver of recovery of other 
assessed overpayments of compensation benefits in the 
calculated amounts of $2,808 and $627 are not on appeal to 
the Board for appellate review.  

Review of the evidentiary record indicates that a portion of 
the assessed overpayment in question has been recouped.  
Nevertheless, in accordance with Franklin v. Brown, 5 Vet. 
App. 190 (1993), the Board will consider the entire 
overpayment in the original calculated amount of &11,773.66.

The issue of waiver of recovery of overpayment of 
compensation benefits in the original calculated amount of 
$11,773.66 is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  On April 8, 1999, VA learned that the veteran was 
incarcerated, of the mailing address, and the veteran's 
inmate number. 

2.  The July 4, 1999 notice of compensation indebtedness in 
the amount of $11,773.66 was mailed to the veteran's home 
address, which was not the last known address of the veteran.  

3.  The veteran's application for waiver of recovery of the 
assessed overpayment of compensation benefits in the 
calculated amount of $11,773.66 was received on December 26, 
2002.


CONCLUSION OF LAW

The appellant's request for waiver of recovery of an 
overpayment of compensation benefits in the original 
calculated amount of $11,773.66 was timely.  38 U.S.C.A. 
§ 5302 (West 2002 & Supp. 2007); 38 C.F.R. § 1.963 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The United States Court of Appeals for Veterans Claims 
(Court) has held that the notice and duty to assist 
requirements of 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007) and 38 C.F.R. § 3.159 (2007) do not apply to a claim 
for waiver of recovery of an overpayment.  The Court also 
observed that the statute pertaining to waiver claims, 
38 U.S.C.A. § 5302, includes its own notice procedures.  
Barger v. Principi, 16 Vet. App. 132 (2002).  In addition, 
notice and duty to assist provisions have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).  See 
also Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); 
Mason v. Principi, 16 Vet. App. 129 (2002); see also 
VAOPGCPREC 5-2004.    





Timeliness of Waiver Application

Under the applicable criteria, a request for waiver of an 
indebtedness shall only be considered if it is made within 
180 days following the date of a notice of indebtedness by VA 
to the debtor.  The 180 day period may be extended if the 
individual requesting a waiver demonstrates to the 
Chairperson of the Committee on Waivers and Compromises that, 
as a result of an error by either VA or the postal 
authorities, or due to other circumstances beyond the 
debtor's control, there was a delay in such individual's 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing (including forwarding).  If 
the requester does substantiate that there was such a delay 
in the receipt of the notice of indebtedness, the Chairperson 
shall direct that the 180-day period be computed from the 
date of the requester's actual receipt of the notice of 
indebtedness.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b).

In this case, the veteran was in receipt of disability 
compensation from 1991.  In August 1998, VA learned that the 
veteran was had been convicted of a crime.  The evidence 
shows that he was felony incarcerated from October 13, 1998.  
On April 8, 1999, VA learned of the veteran's prison mailing 
address, and the veteran's inmate number.  

In a letter dated April 9, 1999, VA mailed the veteran a 
letter at his prison address advising him that there would be 
a reduction of compensation benefits, effective December 12, 
1998, following the 61st day of felony incarceration.  An 
April 12, 1999 Statement in Support of the Claim form from 
the veteran's spouse reflects her report that the veteran was 
currently incarcerated, and provided the name and location of 
the correctional center where the veteran was incarcerated.  
A June 22, 1999 VA letter to the veteran at his prison 
address advised the veteran that an overpayment in his 
account had been created for which he would be responsible 
for repayment, and that in the near future he would receive 
notification of how much the overpayment would be and of the 
method of repayment. 

The July 4, 1999 notice of compensation indebtedness in the 
amount of $11,773.66 was mailed to the veteran's home 
address, which was not the last known address of the veteran.  

Following receipt of a December 5, 2002 VA letter regarding 
the assessed overpayment, the veteran's application for 
waiver of recovery of the assessed overpayment of 
compensation benefits in the calculated amount of $11,773.66 
was received on December 26, 2002.

In his notice of disagreement, the appellant contends that, 
because he was imprisoned, he did not receive the July 4, 
1999 notice of indebtedness, which included notification of 
the right to request waiver of recovery of overpayment 
indebtedness and the 180 day time limit for doing so.  He 
writes that, even though he received other correspondence 
from VA, he "was never notified of the indebtedness."  In 
his substantive appeal on a VA Form 9, the veteran wrote 
that, because he was incarcerated, he never received the July 
4, 1999 notice regarding overpayment and, therefore, was not 
properly notified of the right to file a request for waiver 
of indebtedness.  

After a review of the record, the Board finds that, because 
the July 4, 1999 notice was not sent to the veteran's last 
known address, coupled with the veteran's assertion that he 
did not receive this notice, the Board finds that it cannot 
be presumed that the veteran received the July 4, 1999 notice 
letter.  The Board also notes that the veteran's 
representative received a copy of the July 4, 1999 notice of 
overpayment; however, even this notice to the veteran's 
representative, without further evidence of notice, does not 
show that the veteran received the required notice of the 
amount of the compensation overpayment created ($11,773.66), 
of the right to request waiver of overpayment, or of the need 
to file a waiver request within 180 days.  

Although the June 1999 letter placed the veteran on notice 
that compensation benefits were being reduced, and that an 
overpayment was being created, the June 1999 letter did not 
advise the veteran of the amount of the compensation 
overpayment created ($11,773.66), of the right to request 
waiver of overpayment, or of the need to file a waiver 
request within 180 days.  For these reasons, the Board finds 
that the appellant's December 2002 request for waiver of 
recovery of an overpayment of compensation benefits in the 
amount of $11,773.66 was timely.  


ORDER

A request for waiver of recovery of an assessed overpayment 
of compensation benefits in the original calculated amount of 
$11,773.66 was timely. 


REMAND

As the request for waiver of compensation overpayment was 
previously denied as untimely received, in light of the 
Board's finding of timeliness of request for waiver of the 
recovery of the overpayment in the current appeal, the issue 
of entitlement to waiver of recovery of overpayment of 
compensation benefits in the amount of $11,773.66 is remanded 
for initial adjudication of the waiver claim.  As previously 
pointed out, although some of the assessed overpayment in 
question may have been recouped, in accordance with Franklin 
v. Brown, 5 Vet. App. 190 (1993), VA should consider the 
question of waiver of the entire overpayment in the 
calculated amount of $11,773.76.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should refer the case to the 
Committee in order that it may adjudicate 
the veteran's timely received claim for 
waiver of recovery of an overpayment of 
compensation benefits in the amount of 
$11,773.66.  A formal, written record of 
the Committee's decision should be 
prepared and incorporated into the claims 
folder.

2.  If the determination remains 
unfavorable to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case, which 
fully sets forth the controlling law and 
regulations pertinent to this appeal.  
This document should further reflect 
detailed reasons and bases for the 
decisions reached.

Thereafter, the claims folder should be returned to the 
Board, if in order.  No action by the veteran is required 
until he receives further notice.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


